Citation Nr: 0316347
Decision Date: 07/17/03	Archive Date: 10/02/03

DOCKET NO. 98-17 482A              DATE JUL 17, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Nashville, Tennessee

THE ISSUES

1. Whether new and material evidence has been submitted to reopen
a claim of entitlement to service connection for bilateral knee
disability.

2. Whether new and material evidence has been submitted to reopen
a claim of entitlement to service connection for gout.

3. Whether new and material evidence has been submitted to reopen
a claim of entitlement to service connection for a low back
disorder.

4. Entitlement to service connection for a right arm scar.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from March 1962 to
November 1963.

Service connection for a knee disability and gout was denied by the
Board of Veterans' Appeals (Board) in an April 1983 appellate
decision. An October 1983 rating decision again denied service
connection for knee disability and gout, and the appellant did not
an appeal within the first year after receiving notification
thereof Service connection was denied for a low back disorder in an
October 1984 Board decision. The current appeal comes before the
Board from an April 1998 rating decision by the Department of
Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO).

The issues of entitlement to service connection for a low back
disorder and a right arm scar are the subjects of a REMAND that
follows the Board's decision on the other issues on appeal.

FINDINGS OF FACT

1. An October 1983 rating decision denied service connection for a
knee disability and gout, and the appellant did not file an appeal
of the decision within one year after receiving notification of the
decision in October 1993.

2. New evidence, which is so significant that it must be considered
in order to fairly decide the merits of the claim for service
connection for bilateral knee disability has been submitted since
the October 1983 rating decision.

3. Bilateral knee disability was not present in service, is not
related to the veteran's period of active duty, and arthritis was
not manifested within the first post service year.

4. New evidence, which is so significant that it must be considered
in order to fairly decide the merits of the claim for service
connection for gout, has not been submitted since the October 1983
rating decision.

5. Service connection for a low back disorder was denied by an
October 1984 Board decision, which is final.

6. New evidence, which is so significant that it must be considered
in order to fairly decide the merits of the claim for service
connection for a low back disorder, has been submitted since the
October 1984 Board decision.

CONCLUSIONS OF LAW

1. The October 1983 rating decision that denied service connection
for a knee disability and gout is final. 38 U.S.C. 4005(c) (1982);
38 C.F.R. 3.104, 19.129. 19.192 (1983); currently 38 U.S.C.A.
7105(c) (West 2002); 38 C.F.R. 3.104(a), 20.302(a) (2002).

2. New and material evidence has been submitted regarding the issue
of service connection for bilateral knee disability since the
October 1983 rating decision, and the claim is reopened. 38
U.S.C.A. 5108 (West 2002); 38 C.F.R. 3.156 (2002).

3. Bilateral knee disability was not incurred or aggravated in
service and arthritis may not be presumed to have been incurred
therein. 38 U.S.C.A. 1101, 1112, 1113, 1131, 1137, 5107 (West
2002); 38 C.F.R. 3.307, 3.309 (2002).

- 3 -

3. Bilateral knee disability was not present in service, is not
related to the veteran's period of active duty, and arthritis was
not manifested within the first post service year.

4. New evidence, which is so significant that it must be considered
in order to fairly decide the merits of the claim for service
connection for gout, has not been submitted since the October 1983
rating decision.

5. Service connection for a low back disorder, was denied by an
October 1984 Board decision, which is final.

6. New evidence, which is so significant that it must be considered
in order to fairly decide the merits of the claim for service
connection for a low back disorder, has been submitted since the
October 1984 Board decision.

CONCLUSIONS OF LAW

1. The October 1983 rating decision that denied service connection
for a knee disability and gout is final. 38 U.S.C. 4005(c) (1982);
39 C.F.R. 3.104, 19.129. 19.192 (1983); currently 38 U.S.C.A.
7105(c) (West 2002); 38 C.F.R. 3.104(a), 20.302(a) (2002).

2. New and material evidence has been submitted regarding the issue
of service connection for bilateral knee disability since the
October 1983 rating decision, and the claim is reopened. 38
U.S.C.A. 5108 (West 2002); 38 C.F.R. 3.156 (2002).

3. Bilateral knee disability was not incurred or aggravated in
service and arthritis may not be presumed to have been incurred
therein. 39 U.S.C.A. 1101, 1112, 1113, 1131, 1137, 5107 (West
2002); 38 C.F.R. 3.307, 3.309 (2002).

- 3 -

4. New and material evidence has not been submitted regarding the
issue of service connection for gout since the October 1983 rating
decision, and the claim is not reopened. 38 U.S.C.A. 5108 (West
2002); 38 C.F.R. 3.156 (2002).

5. The October 1984 Board decision is final. 38 U.S.C. 4004(b)
(1982); 38 C.F.R. 19.104 (1984); currently 38 U.S.C.A. 7104(b)
(West 2002); 38 C.F.R. 20.1100 (2002).

6. New and material evidence has been submitted regarding the issue
of service connection for a low back disorder since the October
1984 Board decision, and the claim is reopened. 38 U.S.C.A. 5108
(West 2002); 38 C.F.R. 3.156(a) (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

As an initial matter, the Board notes that a significant change in
the law occurred during the pendency of this appeal when, on
November 9, 2000, the President signed into law the Veterans Claims
Assistance Act of 2000 (VCAA), 38 U.S.C.A. 5100 et seq. (West
2002); see 38 C.F.R. 3.102, 3.156(a), 3.159 and 3.326(a) (2002).
This law eliminated the concept of a well-grounded claim, redefined
the obligations of VA with respect to the duty to assist, and
imposed on VA certain notification requirements.

First, VA has a duty to notify the appellant of any information and
evidence needed to substantiate and complete a claim. 38 U.S.C.A.
5102 and 5103 (West 2002); 38 C.F.R. 3.159(b) (2002). See
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both
the statute, 38 U.S.C. 5103(a), and the regulation, 38 C.F.R. ,
clearly require the Secretary to notify a claimant which evidence,
if any, 3.159 will be obtained by the claimant and which evidence,
if any, will be retrieved by the Secretary). In the present case,
the appellant has been notified in the April 1998 rating decision,
the October 1998 statement of the case, and the March 2000,

4

October 2002, and December 2002 supplemental statements of the case
of the evidence necessary to substantiate his claims for service
connection for bilateral knee disability and gout, and of the
applicable laws and regulations. In May 200 1, the RO sent the
appellant notification about the VCAA, which informed him of what
evidence was necessary from him in order for VA to grant his
claims. It informed him that it would assist in
obtaining,identified records, but that it was his duty to give
enough information to obtain the additional records and to make
sure the records were received by VA. Additionally, along with a
copy of the April 1998 rating decision, the appellant was sent a,
VA Form 4107 explaining his rights in the VA claims process. The
October 2002 supplemental statement of the case cited the VCAA
regulations and specified what evidence the appellant needed to
submit to substantiate his claims and what evidence VA would
obtain.

VA also has a duty to assist the appellant in obtaining evidence
necessary to substantiate his claims. 38 U.S.C.A. 5103A (West
2002); 38 C.F.R. 3.159(c) (2002). The record shows that the RO has
secured the appellant's service medical records and VA and private
medical treatment records since service. Further, in keeping with
its duty to assist, VA provided the appellant with a VA examination
in October 1999. VA obtained records from the Social Security
Administration pertaining to its award of Social Security benefits
to the appellant. The appellant has not identified any additional
records that may still be outstanding. The Board notes that the
appellant indicated on his October 1998 substantive appeal that he
desired a Travel Board hearing; however, he, did not respond to a
November 1998 request by VA to clarify his hearing request. The
request also informed the appellant that if he did not return the
enclosed form explaining his wishes concerning a personal hearing
within 60 days, it would be assumed that he did not desire a
personal hearing. The form was not returned.

The Board declines to obtain a medical nexus opinion with respect
to the claims of service connection for gout and bilateral knee
disability because there is no evidence of pertinent disability in
service or for several years following service and there is
evidence that the veteran injured his knees in the years following
service. Thus, while there are current diagnoses of bilateral knee
disability and gout there is

- 5 -

no true indication that pertinent disability is associated with
service. See Charles v. Principi, 16 Vet. App. 370 (2002). Indeed,
in view of the absence of abnormal findings in service, the
negative examination performed at separation from service, and the
knee trauma following service, any opinion relating the current
knee disability or gout to service would certainly be speculative.
However, service connection may not be based on a resort to pure
speculation or even remote possibility. See 38 C.F.R. 3.102 (2002).
The duty to assist is not invoked, even under Charles, where "no
reasonable possibility exists that such assistance would aid in
substantiating the claim." 38 USCA 5103A(a)(2).

Accordingly, the Board finds that VA has satisfied its redefined
duties to notify and assist in the present case . See Soyini v.
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to
requirements in the law does not dictate a blind, unquestioning
adherence in the face of overwhelming evidence in support of the
result in a particular case; such adherence would result in
unnecessarily imposing additional burdens on VA with no benefit
flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430
(1994) (remands which would only result in unnecessarily imposing
additional burdens on VA with no benefit flowing to the veteran are
to be avoided).

Laws and Regulations

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by peacetime military
service. 38 U.S.C.A. 1131. Additionally, where a veteran had active
and continuous military service for 90 days or more during a period
of war, or during peacetime after December 31, 1946, and arthritis
becomes manifest to a degree of 10 percent within one year from
date of termination of such service, such disease shall be presumed
to have been incurred in service, even though there is no evidence
of such disease during the period of service. This presumption is
rebuttable by affirmative evidence to the contrary. 38 U.S.C.A.
1101, 1112, 1113, 1137; 38 C.F.R. 3.307, 3.309.

Service connection may be granted for any disease diagnosed after
discharge, when all the evidence, including that pertinent to
service, establishes that the disease was

- 6 -

incurred in service. Presumptive periods are not intended to limit
service connection to diseases so diagnosed when the evidence
warrants direct service connection. The presumptive provisions of
the statute and VA regulations implementing them are intended as
liberalizations applicable when the evidence would not warrant
service connection without their aid. 38 C.F.R. 3.303(d).

When, after consideration of all the evidence and material of
record in a case before VA with respect to benefits under laws
administered by the Secretary of VA, there is an approximate
balance of the positive and,negative evidence regarding the merits
of an issue material to a determination of the matter, the benefit
of the doubt in resolving each such issue shall be given to the
claimant. 38 U.S.C.A. 5107.

Governing statutory and regulatory provisions stipulate that a
claimant, or his or her representative, must file an appeal of an
RO rating decision within one year from the date that that agency
mails notice of the determination to him or her. Otherwise, the
determination becomes final and may be reopened only upon receipt
of additional evidence, which, under the applicable statutory and
regulatory provisions, is both new and material. Should such new
and material evidence be presented or secured with respect to the
claim, it shall be reopened and reviewed as to all of the evidence
of record. 38 U.S.C.A. 5108, 7105(c); 38 C.F.R. 3.104(a),
20.302(a).

When a claimant requests that a claim be reopened after an
appellate decision and submits evidence in support thereof, a
determination as to whether such evidence is new and material must
be made and, if, it is, whether it provides a basis for allowing
the claim. An adverse determination as to either question is
appealable. Should new and material evidence be presented or
secured with respect to a claim that has been previously disallowed
by the Board, the claim shall be reopened and reviewed as to all of
the evidence of record. 38 U.S.C.A. 5103(A)(f), 5108, 7104(b); 38
C.F.R. 20.1105.

The question of what constitutes new and material evidence requires
referral only to the most recent final disallowance of a claim. See
Evans v. Brown, 9 Vet. App. 273,

7 -

284 (1996). New and material evidence means evidence not previously
submitted to agency decision makers which bears directly and
substantially upon the specific matter under consideration, which
is neither cumulative nor redundant, and which by itself or in
connection with evidence previously assembled is so significant
that it must be considered in order to fairly decide the merits of
the claim. 38 C.F.R. 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed.
Cir. 1998). In determining whether evidence is new and material,
the credibility of the new evidence is to be presumed. Justus v.
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of
materiality, the newly presented evidence need not be probative of
all the elements required to award the claim as in this case
dealing with a claim for service connection. Evans v. Brown, 9 Vet.
App. 273 (1996). However, the specified bases for the final
disallowance must be considered in determining whether the new
evidence is probative. Id. Such evidence must tend to prove the
merits of the claim as to each essential element that was a
specified basis for that last final disallowance of the claim. Id.

The Board acknowledges that the regulation regarding new and
material evidence was recently amended. See 38 C.F.R. 3.156(a)
(2002). This amendment to 38 C.F.R. 3.156(a) applies only to claims
to reopen a finally decided claim received on or after August 29,
2001. The appellant's request to reopen his claims was filed prior
to that date. Therefore, the amended regulation does not apply.

I. Bilateral Knee Disability

The appellant asserts that he has bilateral knee disability that
began in service.

Service connection was denied for a knee disability by an October
1983 rating decision, which became final when the appellant failed
to submit an appeal of the decision within one year after receiving
notification of the decision in October 1983. 38 U.S.C. 4005(c)
(1982); 38 C.F.R. 3.104, 19.129. 19.192 (1983); currently 38
U.S.C.A. 7105(c) (West 2002); 38 C.F.R. 3.104(a), 20.302(a) (2002).
See 38 U.S.C.A. 7105(c); 38 C.F.R. 3.156 (2002). As the last final

- 8 -

disallowance of the appellant's claim of entitlement to service
connection for a knee disability was the October 1983 rating
decision, the Board must determine whether new and material
evidence has been received subsequent to the October 1983 rating
decision sufficient to reopen that claim.

The October 1983 rating decision denied service connection for a
knee disability on the basis that new and material evidence had not
been submitted since an April 1983 Board decision, which had denied
service connection for knee disability because a knee disability
had not been shown, in service or thereafter.

The evidence considered by the RO in October 1983 included the
appellant's service medical records; which did not reveal any
complaint or treatment of a knee disability. Postservice evidence
considered in October 1983 included VA outpatient records dated
from February 1974 to April 1983 that revealed the following facts:
the appellant appeared at a VA clinic in February 1974 with a
complaint of having re-injured his knee (left) three or four weeks
before and a reported history of having sustained a knee injury ten
years before that had required aspiration of fluid, however, he
left before being examined; and he was seen for a swollen right
knee in March 1983, at which time an X-ray of the knee revealed no
evidence of recent bony injury, dislocation, or arthritic change,
but did show joint effusion. Also considered in October 1983 was
the appellant's testimony at an October 1983 RO hearing, where he
described injury to his knees in service.

The evidence submitted since the October 1983 rating decision
includes private medical records dated from 1994 to 1998, which
showed treatment in December 1994 for pain and swelling in the
right knee; a report of an October 1999 VA medical examination that
revealed some limitation of motion in the knees and referenced 1992
X-rays of the knees that showed mild to moderate arthritis in the
patellofemoral joint of each knee; an October 1999 report of X-rays
of the knees that showed degenerative osteoarthritis in the femoral
tibial joint; and a November 1993 Social Security Administration
decision, which granted Social Security benefits based on the
appellant's severe impairments of arthritis with possible gout.

- 9 -   

The Board finds the VA and private medical records submitted since
the October 1983 rating decision are new, in that they were not
previously considered. Moreover, the Board finds this evidence to
be material because the evidence includes x-ray evidence of
arthritis in both knees. The record at the time of the October 1983
rating decision did not clearly establish the presence of knee
disability and certainly did not include a diagnosis of arthritis.
This evidence must be considered to fairly adjudicate the claim.
Therefore, the evidence must be considered new and material for the
purpose of reopening the claim. 38 U.S.C.A. 5107, 5108, 7105; 38
C.F.R. 3.156.

While the additional evidence establishes the presence of chronic
knee disability, the overall evidence does not reflect that
pertinent knee disability either had its onset or was aggravated
during active duty, or that arthritis of the knees was manifested
within the first year of his discharge from active duty. The
arthritis in the knees was initially manifested many years after
service, and the overall evidence does not offer any nexus between
current bilateral knee disability and service. On the contrary, the
service medical records do not reflect the presence of knee
disability and the extremities were normal on separation
examination. Post service findings of knee disability are dated
several years after service discharge and note a recent injury to
the knees. Though a history of an earlier knee injury was given in
February 1974 (about 10 years earlier) this also post dated service
discharge which was in 1963. Accordingly, a clear preponderance of
the evidence is against a finding that knee disability was present
in service or that arthritis was manifested within the first post
service year.

While the veteran has offered his own arguments and testimony to
the effect that he believes he has bilateral knee disability that
had its origin in military service, he has not shown, nor claimed,
that he is a medical expert, capable of rendering medical opinions.
Therefore, his opinion is insufficient to demonstrate that lie has
bilateral knee disability that is related to military service. See
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

- 10 -

Although the Board has considered and denied the veteran's claim,
as to the issue of entitlement to service connection for bilateral
knee disability, on a ground different from that of the RO, the
veteran has not been prejudiced by the decision. See Bernard v.
Brown, 4 Vet. App. 384 (1993). The Board notes that the veteran has
been informed of the elements required for compensation benefits
and he has argued for service connection in his original
application for VA benefits and throughout the course of this
appeal.

II. Gout

The appellant asserts that his gout was initially manifested in
service, and, therefore, he is entitled to service connection for
gout.

Service connection was denied for gout by the October 1983 rating
decision, which became final when the appellant failed to submit an
appeal of the decision within one year after receiving notification
of the decision in October 1983. 38 U.S.C. 4005(c) (1982); 38
C.F.R. 3.104, 19.129. 19.192 (1983); currently 38 U.S.C.A. 7105(c)
(West 2002); 38 C.F.R. 3.104(a), 20.302(a) (2002). As the last
final disallowance of the appellant's claim of entitlement to
service connection for gout was the October 1983 rating decision,
the Board must determine whether new and material evidence has been
received subsequent to the October,1983 rating decision sufficient
to reopen that claim.

The October 1983 rating decision denied service connection for gout
on the basis that new and material evidence had not been submitted
since the April 1983 Board decision, which had denied service
connection for gout because gout had not been shown in service or
thereafter.

The evidence considered by the RO in October 1983 included the
appellant's service medical records; which did not reveal any
complaint or treatment of gout. Postservice evidence considered in
October 1983 included VA outpatient records dated from February
1974 to April 1983, which showed an assessment of gouty arthritis
in March 1977, and a reported three year history of gout in May
1977.

- 11 -

Also considered in October 1983 was the appellant's testimony at an
October 1983 RO hearing, where he indicated that symptoms of gout,
in the form of swelling and pain in the hands, had been manifested
initially in service.

The evidence submitted since the October 1983 rating decision
includes the private medical records dated from 1994 to 1998, which
show treatment in August 1994 for pain and swelling in the left big
toe that was diagnosed as gouty arthritis; and the November 1993
Social Security Administration decision, which granted Social
Security benefits based on the appellant's severe impairments of
arthritis with possible gout.

The Board finds the bulk of the VA medical records submitted since
the October 1983 rating decision, along with the private medical
records, are new, in that they were not previously considered.
Although new, the Board does not find this evidence to be material
because the evidence of record at the time of the October 1983
rating decision revealed the presence of gout, and the new evidence
does not show that gout either had its onset or was aggravated
during active duty, or that gout may be presumed to have been
incurred during active duty. Gout was initially manifested many
years after service, and the new evidence does not offer any nexus
between the currently manifested gout and service. Accordingly, the
additional evidence submitted is not so significant that it must be
considered in order to fairly decide the merits of the appellant's
claim of entitlement to service connection for gout. Therefore, the
evidence cannot be considered new and material for the purpose of
reopening the claim. 38 U.S.C.A. 5107, 5108, 7105; 38 C.F.R. 3.156.

While the veteran has offered his own arguments and testimony to
the effect that he believes he has gout that had its origin in
military service, he has not shown, nor claimed, that he is a
medical expert, capable of rendering medical opinions. Therefore,
his opinion is insufficient to demonstrate that he has gout that is
related to military service. See Espiritu, 2 Vet. App. 492.

- 12 -

III. A Low Back Disorder

The appellant contends that service connection is warranted for a
low back disorder because his low back disability had its origin
during his active military service.

Service connection was denied for a low back disorder by an October
1984 Board decision, which is final. See 38 U.S.C. 4004(b) (1982);
38 C.F.R. 19.104 (1984); currently 38 U.S.C.A. 7104(b) (West 2002);
38 C.F.R. 20.1100 (2002). In Barnett v. Brown, 83 F.3d 1380, 1383
(Fed. Cir. 1996), the United States Court of Appeals for the
Federal Circuit held that 38 U.S.C.A. 7104 means that the Board
does not have jurisdiction to consider a claim it previously
adjudicated unless new and material evidence is presented, and
before the Board may reopen such a claim, it must so find. The RO's
determination in this regard is irrelevant.

As the last final disallowance of the appellant's claim of
entitlement to service connection for a low back disorder was in
the October 1984 Board decision, the Board must determine whether
new and material evidence has been received subsequent to the
October 1984 Board decision sufficient to reopen that claim.

The October 1984 Board decision denied service connection for a low
back disorder, on the basis that his current low back disability
was not related to service because the evidence demonstrated that
a single instance of low back pain in service was acute and
transitory and that there was no continuity of symptomatology
between the single instance of low back pain in service and current
low back complaints, which were traced back to the 1970's, many
years after service.

The evidence considered by the Board in October 1984 included the
appellant's service medical records, which showed an April 1962
complaint of low back pain that had lasted two days, for which
examination at the time was negative, and the November 1963
separation examination report that noted normal findings on
evaluation of the spine. Postservice evidence considered in October
1984 included VA outpatient records dated from February 1974 to
April 1983, which revealed treatment for complaints of back pain in
November 1979 and again in April 1983;

- 13 -

and the transcript of the appellant's October 1983 RO hearing,
wherein he testified that he initially injured his back in service
when horsing around with some fellow servicemen and that he had
continued to experience low back pain ever since.

The evidence submitted since the October 1984 Board decision
includes VA outpatient records, dated from 1974 to 1995, which show
complaints and treatment for low back pain since 1979; private
medical records, dated between 1994 and 1998, which show evidence
of degenerative disc disease at L5-S1 on a March 1995 X-ray; an
October 1999 VA medical examination report that indicates slight
limitation of motion in the lumbar spine and notes that X-rays of
the lumbar spine in 1995 had revealed degenerative disease at L5-
S1; and an October 1999 report of lumbosacral spine X-rays that
list an impression of degenerative disc disease and degenerative
osteoarthritis of the L5-S1 facet joint.

The Board finds the VA and private medical records submitted since
the October 1984 Board decision are new, in that they were not
previously considered. Moreover, the Board finds this evidence to
be material because the evidence includes x-ray evidence of
degenerative disc disease and degenerative osteoarthritis in the
lumbosacral spine. The record at the time of the October 1984 Board
decision did not include a diagnosis of degenerative disc disease
or arthritis in the lumbosacral spine. This evidence must be
considered to fairly adjudicate the claim. Accordingly, the Board
reopens the claim of entitlement to service connection for a low
back disorder on the basis that the appellant has submitted new and
material evidence. 38 U.S.C.A. 5107, 5108, 7105; 38 C.F.R. 3.156.
However, the Board believes that additional evidence must be
obtained before it can render a decision regarding the claim. To
decide the claim on the merits at this time would be prejudicial to
the appellant. Bernard, 4 Vet. App. 384.

ORDER

New and material evidence been submitted to reopen the claim of
entitlement to service connection for bilateral knee disability,
the claim is allowed to this extent.

- 14 -

Service connection for bilateral knee disability is denied.

New and material evidence not having been submitted to reopen the
claim of entitlement to service connection for gout, the claim
remains denied.

New and material evidence been submitted to reopen the claim of
entitlement to service connection for a low back disorder, the
claim is allowed to this extent.

REMAND

A determination has been made that additional development is
necessary with regard to the reopened claim of entitlement to
service connection for a low back disorder and with regard to the
claim of entitlement to service connection for a right arm scar.
Accordingly, further appellate consideration will be deferred and
those issues are REMANDED to the RO for the following actions:

1. Make arrangements with the appropriate VA medical facility for
the veteran to be afforded an orthopedic examination to ascertain
the etiology of all low back disorders. Any indicated diagnostic
tests, studies, and consultations should be accomplished. All
current pathology should be identified, and all pertinent
symptomatology, findings, and diagnoses should be described, in
detail. The claims rile must be made available to and reviewed by
the examiner prior to the requested study, and the examination
report should reflect that such a review was made. The examiner
should specifically review the April 1962 service medical record
that noted a complaint of a two day history of low back pain, the
November 1963 service separation examination report that indicated
normal findings on evaluation of the spine, the November 1979 VA
outpatient record that noted a complaint of low back pain, the
April 1983 VA outpatient record that noted a

- 15 -

complaint of low back pain for several weeks, the April 1983 VA X-
ray of the lumbosacral spine that wa s unremarkable, and the
October 1999 VA examination report that noted history from the
veteran of a back injury as a teenager. The examiner should be
requested to express an opinion as to whether it is more likely,
less likely, or as likely as not that the veteran has a low back
disorder, in particular degenerative disc disease or degenerative
osteoarthritis, that is related to service. The examiner should
reconcile any conclusions with the veteran's medical records,
specifically the ones mentioned above. A complete rationale for all
opinions should be provided.

2. Make arrangements with the appropriate VA medical facility for
the veteran to be afforded a dermatology examination to ascertain
the nature and etiology of all right arm scars. Any indicated
diagnostic tests, studies, and consultations should be
accomplished. All current pathology should be identified, and all
pertinent symptomatology, findings, and diagnoses should be
described, in detail. The claims file must be made available to and
reviewed by the examiner prior to the requested study, and the
examination report should reflect that such a review was made. The
examiner should specifically review the April 1962 service medical
record that noted a burn on the right arm, the November 1963
service separation examination report that indicated normal
findings on evaluation of the skin and the upper extremities, the
private and VA medical records since service that show no complaint
or finding of a right arm scar, and the October 1999 VA examination
report that did not note any complaint regarding a right arm scar
or any clinical evidence of a right arm scar on examination of the
skin. The examiner should be requested to express an opinion as to
whether it is more likely, less likely, or as likely as not that
the veteran has right arm scar that is related to service. The
examiner should reconcile any conclusions with the

16 -

veteran's medical records, specifically the ones mentioned above.
A complete rationale for all opinions should be provided.

3. This remand constitutes notice to the appellant of the
provisions pertaining to failure to report for scheduled
examinations under 38 C.F.R. 3.655, which hold that (1) [w]hen
entitlement or continued entitlement to a benefit cannot be
established or confirmed without a current VA examination or
reexamination and a claimant, without good cause, fails,to report
for such examination, or reexamination, action shall be taken in
accordance with paragraph (b) or (c) of this section as
appropriate. Examples of good cause include, but are not limited
to, the illness or hospitalization of the claimant, death of an
immediate family member, etc. For purposes of this section, the
terms examination and reexamination include periods of hospital
observation when required by VA (38 C.F.R. 3.655(a)); and [w]hen a
claimant fails to report for an examination scheduled in
conjunction with an original compensation claim, the claim shall be
rated based on the evidence of record.

4. The RO must review the claims file and ensure that all
notification and development action required by 38 U.S.C.A. 5102,
5103, and 5103A (West 2002) and the implementing regulations are
fully complied with and satisfied.

5. Thereafter, the RO should re-adjudicate the issues of
entitlement to service connection for a low back disorder and a
right arm scar. If any of the benefits sought on appeal remains
denied, the appellant and his representative should be provided
with a supplemental statement of the case (SSOC). The SSOC must
contain notice of all relevant actions taken on the claim for
benefits, to include the applicable law and regulations considered
pertinent to the issue currently on appeal as well as a summary of

- 17 -

the evidence received since the issuance of the last SSOC. An
appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.
He has the right to submit additional evidence and argument on the
matters that the Board has remanded to the RO. Kutscherousky v.
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002) (Historical
and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual, M21-1, Part IV, directs the Ros to provide expeditious
handling of all cases that have been remanded by the Board and the
Court. See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

- 18 -

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a, copy of your Notice of Appeal with VA's General Counsel. 

In the section entitled "Representation,before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

19 -



